United States Court of Appeals
                     For the First Circuit


No. 08-1493


                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        FRANKLIN AZUBIKE,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on April 29, 2009 is
amended as follows:

     On page 7, line 18, insert a period after "differences".

     On page 9, line 9, insert the following after "Id." and
before "If": "Plausible, in this context, means reasonable."